Citation Nr: 0005810	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back strain with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.  

This matter arises from a rating decision rendered in 
December 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDING OF FACT

No probative evidence has been submitted that would tend to 
link the veteran's low back strain with degenerative joint 
disease to his military service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
strain with degenerative joint disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran offers a number of contentions in support of his 
claim of entitlement to service connection for low back 
strain with degenerative joint disease.  At a personal 
hearing conducted in April 1998, the veteran testified that 
he injured his back in either September or October 1972, 
while participating in a 5BX Program.  He testified further 
that during the program, he was playing basketball and was 

knocked to the ground, injuring his lower back.  He stated 
that he sought medical treatment the next day, and that he 
remained out of work for approximately four days.  He claims 
that this trauma is what gave rise to his current back 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  
Alternatively, the veteran argues that VA has not met its 
duty to assist him in the development of his claim because it 
has been unable to obtain all of his service medical records.

As a threshold matter, however, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  Id.  
"[T]he [VA] benefits system requires more than just an 
allegation"; a claimant must submit supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a given claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992).  To establish 
that a given claim for service connection is well grounded, 
the evidence must demonstrate, among other things, that a 
disability either was incurred in or aggravated by military 
service.  Cf. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provisions of 
38 C.F.R. § 3.303(b) (1999), when the evidence, regardless of 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period, and that the same 
condition continues to exist.  Such evidence must be medical 
unless the condition at issue is a type as to which, under 
current case law, lay observation is considered competent to 
demonstrate its existence.  In addition, a claim may be well 
grounded if the evidence shows continuity of symptomatology 
subsequent to military service.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

The question presented is whether the veteran's claim of 
entitlement to service connection for low back strain with 
degenerative joint disease meets the foregoing requirements.  
The veteran's service medical records are not available.  
However, a copy of the report of a physical examination 
conducted in July 1972 in anticipation 

of the veteran's separation from military service is of 
record.  This indicates that his spine was normal at that 
time, and that the veteran had experienced low back pain due 
to sleeping habits which was relieved when the veteran 
changed position.  Aside from the veteran's subjective 
complaints, no physical abnormalities were observed.  It is 
significant to note here that the veteran stated at his 
personal hearing that this examination took place following 
the injury he sustained to his lower back while playing 
basketball.  The fact that this examination was negative 
regarding the veteran's lower back would tend to indicate 
that the injuries he sustained were acute and transitory in 
nature.  In addition, during his testimony, the veteran 
indicated that he reinjured his back in 1981.  

As a final matter, the Board observes that the first evidence 
of medical treatment associated with the veteran's low back 
is reflected in a medical report dated in March 1981.  This 
indicates that the veteran injured his back while lifting his 
girl friend one week earlier, and that he had experienced 
some back pain since that time.  The report also referred to 
an old back injury sustained by the veteran during military 
service, but otherwise did not indicate any relationship 
between the two.  The next evidence of a low back disability 
is contained in a private medical report dated in June 1992.  
This indicates that the veteran complained of back pain after 
pulling weeds.  Lumbosacral sprain was diagnosed.  

In effect, there is no medical evidence that relates the 
veteran's currently diagnosed low back strain with 
degenerative joint disease to an incident of his military 
service.  In this regard, the Board is cognizant of the 
testimony offered by the veteran and his spouse, as well as 
the statement offered by his father dated in June 1998.  
However, these individuals are lay persons.  They do not 
possess the medical expertise required to establish a nexus 
between the disability currently diagnosed and an injury 
sustained by the veteran during military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, service connection for low back strain with 
degenerative joint disease is not warranted.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to, but 
currently missing from, his claim if it is to be well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

Because it is not well grounded, service connection for low 
back strain with degenerative joint disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

